Fagg, Judge,
delivered the opinion of the court.
This was a proceeding to set aside a sale made in pursuance of an execution issued from the office of the clerk of the Kansas City Court of Common Pleas. The motion was overruled by the court, exceptions duly taken, and the case brought here by writ of error. There was no motion for a new trial, and this court will not undertake to review the error complained of. It was matter, of exception purely, and, according to the uniform opinion of this court, the necessity for making such a motion cannot be dispensed with.
The other judges concurring, the judgment is affirmed.